Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
	The amendment filed 3/10/2022 using the claims filed in the AFCP filed 1/11/2022 has been entered. Applicant’s amendments to the Claims have overcome each and every claim objection and 35 U.S.C. 101 rejection previously set forth in the Final Office Action dated 11/15/2021. Regarding the prior art rejections, the claim language was amended necessitating a new search. The new limitations are considered in the body of the rejection below. Note that although U.S. Pub. 2019/0134915 (Schmidt) was dropped from the prior art rejections, the change is purely to provide the best available prior art in the interest of compact prosecution. See MPEP 2120(I). In an effort to comply with MPEP 2120(I), the same or similar 103 rejections are not made with Schmidt to avoid rejections that would be cumulative. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 10,083,264 (Orbay) in view of U.S. 8,832,620 (Fried).
With respect to claim 1, Orbay teaches a method, the method comprising (see generally the iterative method of FIG. 4; for a specific sequence of some steps see pseudocode for pruning and the rasterization process, [col 8 ln 11-46]; which may be considered part of the box labeled "Rasterize on GPU" in FIG. 4):  generating first polygon meshes (if BRep surface element, calculate, end if [col 8 ln 39-41]; explained further in the description as firstly convert b-rep into a list of triangles, [col 9 ln 3-4]); converting the first polygon meshes to first level sets (if BRep surface element, calculate, end if, [col 8 ln 39-41]; explained further in the description as secondly recalculate distance field, [col 9 ln 4]; note that signed distance field is an implicit surface defined as a level set of a volumetric function, [col 5 ln 61]-[col 6 ln 3]); performing logical operations on the first level sets to generate second level sets (if Boolean Element, calculate blending, end if, [col 8 ln 42-44]; now that distance is calculated for both analytical, [col 8 ln 36], and BRep, [col 8 ln 40], implicit surface modeling system 104 may calculate operations defined at 306 from FIG. 4, [col 6 ln 4-21]; result is producing a distance field, [col 7 ln 28-33]); and converting the second level sets to second polygon meshes (perform meshing 314, [col 9 ln 56]; which is after box labeled "Rasterize on GPU" in FIG. 4).
Orbay does not teach the method being a method of fabricating a semiconductor, simulating a semiconductor process comprising:, or fabricating the semiconductor using a result of the simulating.
However Fried teaches the method being a method of fabricating a semiconductor (approach to semiconductor device structure development, [col 4 ln 38-50]; with simulating etching behaviors, [col 14 ln 17-28]; using representations of polygonal surfaces and distance fields, [col 16 ln 19-29]; and calibration, allowing virtual fab to be more predictive of structures that result from physical fab, [col 10 ln 3-19]), simulating a semiconductor process comprising (virtually fabricating structures, [col 10 ln 14]; structures referring to semiconductors, [col 4 ln 39]):, or fabricating the semiconductor using a result of 
It would have been obvious to one skilled in the art before the effective filing date to combine Orbay with Fried because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Orbay and Fried are analogous arts in the field of CAD, (see background Orbay, [col 1 ln 20]-[col 2 ln 31]); (see background Fried, [col 1 ln 6]-[col 2 ln 21]). 
Orbay discloses a system and method that teaches all of the claimed features except for simulating and fabricating a semiconductor. The approach in Orbay includes generating an implicit surface tree, similar to a CSG tree; partitioning a 3D space into cells; and then running certain algorithms on each cell in a parallel processing architecture, (Orbay [col 7 ln 35-59]). These algorithms include (1) pruning using a Boolean method, based on Boolean operations to be later performed, in order to simplify the rasterization process; and (2) rasterization which involves converting data to allow Boolean operations to be performed as part of a blending operation, (Orbay [col 8 ln 11]-[col 8 ln 46]). The simplifications and the parallel processing of Orbay provide obvious speed improvements to traditional computational simulations that use numerical algorithms such as Finite Element Analysis (Orbay [col 1 ln 13-16]). 
Fried teaches that the art of semiconductor design can be improved using a virtual fabrication technique that reducing costs associated with fabricating experimental wafers, (Fried [col 1 ln 34-38], [col 2 ln 1-5]). To implement this technique, Fried describes a 3D modeling engine but leaves open 3D modeling algorithm to generic algorithm 1, algorithm 2, and algorithm 3, as shown in FIG. 1, (Fried [col 5 ln 9-11]). When providing specific approaches for simulating etching behaviors, Fried suggest not directly simulating the physics involved, but instead simulating using a reduced set of behavioral parameters (Fried [col 14 ln 17-28]). These behavioral parameters may be used in a numerical algorithm, 
A person having skill in the art would have a reasonable expectation of successfully reducing costs associated with fabricating experimental wafers by modifying the highly parallelized simulation and modeling technique of Orbay by applying it to the virtual fabrication technique of Fried before physically fabricating the ultimate produce structure. Such a combination would provide obvious benefits over the traditional approach of fabricating a characterization structure of the semiconductor and inferring the results on a product structure, (Fried [col 6 ln 50]-[col 7 ln 3]). Therefore, it would have been obvious to combine Orbay with Fried to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
With respect to claim 2, Orbay in view of Fried teaches all of the limitations of claim 1, as noted above. Orbay further teaches wherein the converting of the first polygon meshes to the first level sets comprises (see generally uniform grid, [col 8 ln 64]-[col 9 ln 14] and the adaptive grid [col 9 ln 14-37]): constructing grids in a certain coordinate system to allow a target body, which is formed by the first polygon meshes, to be placed in grids (constructing a uniform grid by running scan line fields in the x, y, z coordinate system), [col 9 ln 8-9]; or constructing an adaptive grid with an octree-based space partition, [col 9 ln 19]; see also FIG. 10A and 10B for analog 2D uniform grid and adaptive grid, [col 9 ln 35-37]); calculating distance values at selected intersection points, which are positioned adjacent to surfaces of the target body, among intersection points of the grids (calculating the distances in the vicinity of the triangle, [col 9 ln 6]; see also [col 9 ln 15-17]); and picking the distance values as one set of the first level sets (marks every location inside and out to complete a signed distance field, [col 9 ln 12-13]).



With respect to claim 4, Orbay in view of Fried teaches all of the limitations of claim 2, as noted above. Orbay further teaches wherein the selected intersection points comprise first intersection points, which are positioned outside the surfaces of the target body, and second intersection points, which are positioned within the surfaces of the target body (implicit surface modeling system 104 marks every location inside and out, [col 9 ln 11-12]).

With respect to claim 5, Orbay in view of Fried teaches all of the limitations of claim 4, as noted above. Orbay further teaches wherein each of the distance values at the first intersection points has a positive sign, and each of the distance values at the second intersection points has a negative sign (implicit surface modeling system 104 marks every location inside and out to complete a signed distance field, [col 9 ln 11-13]; the convention of the signed distance field is negative distance values inside a volume associated with the surface and positive values outside the volume, [col 6 ln 63-64]).

With respect to claim 7, Orbay in view of Fried teaches all of the limitations of claim 1, as noted above. Orbay further teaches wherein, when the first polygon meshes form two or more bodies, the converting of the first polygon meshes to the first level sets comprises calculating a first set of the first 

With respect to claim 8, Orbay in view of Fried teaches all of the limitations of claim 7, as noted above. Orbay further teaches wherein the converting of the first polygon meshes to the first level sets further comprises:  removing one of the two or more bodies, and calculating a second set of the first level sets from second final surfaces formed by remaining bodies (calculating some of nodes 2-3 within the implicit surface tree as analytical elements at the second level, [col 7 ln 56-57]; in the example given in FIG. 8, prior to calculating the second level nodes 2-3, the nodes 6 and 11 are removed by simplification rules provided in FIG. 7, [col 8 ln 22]).

With respect to claim 9, Orbay in view of Fried teaches all of the limitations of claim 8, as noted above. Orbay further teaches wherein, when only one body remains as a remaining one body among the two or more bodies, the method further comprises calculating a last set of the first level sets from surfaces formed by the remaining one body (in the example given in FIG. 8, the only third level node, node 1, is calculated as the root of the implicit surface tree after simplification is complete, [col 7 ln 57]).

With respect to claim 10, Orbay in view of Fried teaches all of the limitations of claim 9, as noted above. Orbay further teaches wherein the logical operations are executed on the first set, the second 

With respect to claim 11, Orbay in view of Fried teaches all of the limitations of claim 1, as noted above. Orbay further teaches wherein each of the logical operations comprises one of union, intersection, and difference (1. Union, 2. Difference, 3. Intersection, [col 6 ln 17-19]).

With respect to claim 12, Orbay in view of Fried teaches all of the limitations of claim 1, as noted above. Orbay further teaches wherein the logical operations are performed on the first level sets and a target level set (first level sets are generated from B-reps 304 as noted above, while target level sets may be based on analytical definitions 302, which are defined through spatial mathematical function whose level sets implicitly  give rise to a surface as f(x,y,z)=0, [col 5 ln 53-60]; in FIGS. 11(A) and 11(B), show that two different level sets may combined using method from FIG. 4 which includes Boolean operations as discussed in claim 1, [col 10 ln 19-20]).

With respect to claim 15, Orbay in view of Fried teaches all of the limitations of claim 1, as noted above. Orbay further teaches wherein the converting of the second level sets to the second polygon meshes comprises (perform meshing 314, [col 9 ln 56]): calculating surfaces from the second level sets, respectively (calculate distance, gradient, and Hessian of an analytic element, [col 8 ln 35-37]);  identifying bodies from the surfaces as identified bodies based on differences between the surfaces; and 

With respect to claim 16, Orbay in view of Fried teaches all of the limitations of claim 1, as noted above. Orbay further teaches wherein the second polygon meshes are independent of the first polygon meshes (leveraging topology in the CSG to recreate faceted BRep surface, [col 10 ln 1-4]; a recreated mesh at 314 is independent of mesh triangles generated at step 304, [col 9 ln 2-6]).

With respect to claim 17, Orbay teaches A system, comprising (see generally the implicit surface modeling system 104 of FIG. 4; for a specific sequence of some steps see pseudocode for pruning and the rasterization process, [col 8 ln 11-46]; which may be considered part of the box labeled "Rasterize on GPU" in FIG. 4): generating first polygon meshes (if BRep surface element, calculate, end if [col 8 ln 39-41]; explained further in the description as firstly convert b-rep into a list of triangles, [col 9 ln 3-4]); converting the first polygon meshes to first level sets (if BRep surface element, calculate, end if, [col 8 ln 39-41]; explained further in the description as secondly recalculate distance field, [col 9 ln 4]; note that signed distance field is an implicit surface defined as a level set of a volumetric function, [col 5 ln 61]-[col 6 ln 3]); performing logical operations on the first level sets to generate second level sets (if Boolean Element, calculate blending, end if, [col 8 ln 42-44]; now that distance is calculated for both analytical, [col 8 ln 36], and BRep, [col 8 ln 40], implicit surface modeling system 104 may calculate operations defined at 306 from FIG. 4, [col 6 ln 4-21]; result is producing a distance field, [col 7 ln 28-33]); and converting the second level sets to second polygon meshes (perform meshing 314, [col 9 ln 56]; which is after box labeled "Rasterize on GPU" in FIG. 4).
Orbay does not teach the system being a semiconductor fabrication system, a simulator configured to perform a semiconductor process simulation, the semiconductor process simulation 
However, Fried teaches the system being a semiconductor fabrication system (combination of virtual and physical fabrication environments for semiconductor device structure development, [col 4 ln 38-50]; with simulating etching behaviors, [col 14 ln 17-28]; using representations of polygonal surfaces and distance fields, [col 16 ln 19-29]; and calibration, allowing virtual fab to be more predictive of structures that result from physical fab, [col 10 ln 3-19]), a simulator configured to perform a semiconductor process simulation, the semiconductor process simulation comprising (virtual fabrication environment, [col 4 ln 40]):, and a fabricator configured to fabricate a semiconductor using a result of the semiconductor process simulation (physical fabrication environment, [col 4 ln 47-78], where virtual fabrication environment is physically predictive of model device structures produced by physical fabrication environment, [col 4 ln 48-50]; where device structure is referring to semiconductor device structure, [col 4 ln 39]).
It would have been obvious to one skilled in the art before the effective filing date to combine Orbay with Fried because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Orbay and Fried are analogous arts in the field of CAD, (see background Orbay, [col 1 ln 20]-[col 2 ln 31]); (see background Fried, [col 1 ln 6]-[col 2 ln 21]). 
Orbay discloses a system and method that teaches all of the claimed features except for simulating and fabricating a semiconductor. The approach in Orbay includes generating an implicit surface tree, similar to a CSG tree; partitioning a 3D space into cells; and then running certain algorithms on each cell in a parallel processing architecture, (Orbay [col 7 ln 35-59]). These algorithms include (1) pruning using a Boolean method, based on Boolean operations to be later performed, in order to simplify the rasterization process; and (2) rasterization which involves converting data to allow Boolean 
Fried teaches that the art of semiconductor design can be improved using a virtual fabrication technique that reducing costs associated with fabricating experimental wafers, (Fried [col 1 ln 34-38], [col 2 ln 1-5]). To implement this technique, Fried describes a 3D modeling engine but leaves open 3D modeling algorithm to generic algorithm 1, algorithm 2, and algorithm 3, as shown in FIG. 1, (Fried [col 5 ln 9-11]). When providing specific approaches for simulating etching behaviors, Fried suggest not directly simulating the physics involved, but instead simulating using a reduced set of behavioral parameters (Fried [col 14 ln 17-28]). These behavioral parameters may be used in a numerical algorithm, which may represent moving surfaces using different possible representations including polygonal surfaces and/or distance fields, (Fried [col 16 ln 10-37]). 
A person having skill in the art would have a reasonable expectation of successfully reducing costs associated with fabricating experimental wafers by modifying the highly parallelized simulation and modeling technique of Orbay by applying it to the virtual fabrication technique of Fried before physically fabricating the ultimate produce structure. Such a combination would provide obvious benefits over the traditional approach of fabricating a characterization structure of the semiconductor and inferring the results on a product structure, (Fried [col 6 ln 50]-[col 7 ln 3]). Therefore, it would have been obvious to combine Orbay with Fried to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 18, Orbay in view of Fried teaches all of the limitations of claim 17, as noted above. Orbay further teaches wherein each of the first level sets comprises first distance value 

With respect to claim 19, Orbay teaches A method, the method comprising (see generally the iterative method of FIG. 4; for a specific sequence of some steps see pseudocode for pruning and the rasterization process, [col 8 ln 11-46]; which may be considered part of the box labeled "Rasterize on GPU" in FIG. 4): forming a first body and a second body using first polygon meshes (if BRep surface element, calculate, end if [col 8 ln 39-41]; explained further as implicit surface modeling system 104 converts every BRep into a list of triangles, [col 9 ln 3-4]; as seen from FIG. 5A, input 304 may be broken into two or more bodies such as 402 and 404 from FIG. 5A, [col 6 ln 48]); calculating a first level set from first surfaces formed by the first body and the second body (if BRep surface element, calculate, end if, [col 8 ln 39-41]; explained further in the description as recalculates the distance field using one or more GPUs by first processing every triangle in parallel and calculating the distances in the vicinity of the triangle, [col 9 ln 4-6], these fields may be represented as any of leaf nodes 8-15 from FIG. 8, [col 7 ln 40-46]; but for clarity we will map node 14 to the first body and node 8 to the second body); removing the first body (in FIG. 8, node 14 is removed in a simplification step because 14 is not located in the vicinity of node 8, [col 7 ln 56]); and calculating a second level set from a second surface of the second body (after the tree has been pruned, calculating second level set, which may be done by calculating any of nodes 4, 5, 6, or 7; as a concrete example node 8 may be merged with node 9 in union step of node 4 to calculate the second level set); and generating second polygon meshes, which form the second body, 
Orbay does not teach the method being a method of fabricating a semiconductor, simulating  semiconductor processes comprising:, or fabricating the semiconductor using a result of the simulating.
However Fried teaches the method being a method of fabricating a semiconductor (approach to semiconductor device structure development, [col 4 ln 38-50]; with simulating etching behaviors, [col 14 ln 17-28]; using representations of polygonal surfaces and distance fields, [col 16 ln 19-29]; and calibration, allowing virtual fab to be more predictive of structures that result from physical fab, [col 10 ln 3-19]), simulating semiconductor processes comprising (virtually fabricating structures, [col 10 ln 14]; structures referring to semiconductors, [col 4 ln 39]; virtually fabricating structures referring to a process, singular, or process sequence, plural, [col 4 ln 42]):, or fabricating the semiconductor using a result of the simulating (structures that result from physical fabrication, [col 10 ln 18]; structures referring to semiconductors, [col 4 ln 39]).
It would have been obvious to one skilled in the art before the effective filing date to combine Orbay with Fried because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Orbay and Fried are analogous arts in the field of CAD, (see background Orbay, [col 1 ln 20]-[col 2 ln 31]); (see background Fried, [col 1 ln 6]-[col 2 ln 21]). 
Orbay discloses a system and method that teaches all of the claimed features except for simulating and fabricating a semiconductor. The approach in Orbay includes generating an implicit surface tree, similar to a CSG tree; partitioning a 3D space into cells; and then running certain algorithms on each cell in a parallel processing architecture, (Orbay [col 7 ln 35-59]). These algorithms include (1) pruning using a Boolean method, based on Boolean operations to be later performed, in order to 
Fried teaches that the art of semiconductor design can be improved using a virtual fabrication technique that reducing costs associated with fabricating experimental wafers, (Fried [col 1 ln 34-38], [col 2 ln 1-5]). To implement this technique, Fried describes a 3D modeling engine but leaves open 3D modeling algorithm to generic algorithm 1, algorithm 2, and algorithm 3, as shown in FIG. 1, (Fried [col 5 ln 9-11]). When providing specific approaches for simulating etching behaviors, Fried suggest not directly simulating the physics involved, but instead simulating using a reduced set of behavioral parameters (Fried [col 14 ln 17-28]). These behavioral parameters may be used in a numerical algorithm, which may represent moving surfaces using different possible representations including polygonal surfaces and/or distance fields, (Fried [col 16 ln 10-37]). 
A person having skill in the art would have a reasonable expectation of successfully reducing costs associated with fabricating experimental wafers by modifying the highly parallelized simulation and modeling technique of Orbay by applying it to the virtual fabrication technique of Fried before physically fabricating the ultimate produce structure. Such a combination would provide obvious benefits over the traditional approach of fabricating a characterization structure of the semiconductor and inferring the results on a product structure, (Fried [col 6 ln 50]-[col 7 ln 3]). Therefore, it would have been obvious to combine Orbay with Fried to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

.


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 10,083,264 (Orbay) in view of U.S. 8,832,620 (Fried) in further view of “A Fast Level Set Method for Propagating Interfaces” (Adalsteinsson)

With respect to claim 6, Orbay in view of Fried teaches all of the limitations of claim 2, as noted above. Orbay does not teach wherein the distance values comprise point-based distance values, which are obtained at a specific intersection point and represent shortest distances from the specific intersection point to the surfaces of the target body in the certain coordinate system, and when one of the point-based distance values is larger than a length of each grid, the one of the point-based distance values is given as a default value that is larger than a maximum value of a range of the distance values.
However, Adalsteinsson teaches wherein the distance values comprise point-based distance values, which are obtained at a specific intersection point and represent shortest distances from the specific intersection point to the surfaces of the target body in the certain coordinate system 
It would have been obvious to one skilled in the art before the effective filing date to combine Orbay in view of Fried with Adalsteinsson because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Orbay in view of Fried discloses a system that teaches all of the claimed features except for specifically calculating the shortest distance in the cell and setting point based distances to default values when they are outside a maximum value range of the distance values (Orbay, [col 8 ln 64] - [col 9 ln 37]). Adalsteinsson teaches that computational labor may be decreased by building an adaptive mesh around the surface/interface and only performing computations on these grid points (Adalsteinsson, [page 269 col 2 paragraph 2 lines 3-8]). Orbay even teaches a similar adaptive grid (Orbay, [col 9 ln 15-37]), but doesn’t disclose the specifics of what is claimed. A person having skill in the art would have a reasonable expectation of successfully decreasing computational labor of the system and method of Orbay in view of Fried by modifying Orbay in view of Fried with the adaptive mesh of Adalsteinsson and using the conventions calculating the minimum distance to the curve segment and using a fixed value such as maxDist when a distance is calculated as outside the domain of the adaptive mesh, (Adalsteinsson, [pages 271-271 section 2.1-Calculating the signed Distance in a Tube]). Therefore, it would have been obvious to combine Orbay in view of Fried with Adalsteinsson to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 10,083,264 (Orbay) in view of U.S. 8,832,620 (Fried) in further view of U.S. Pat. 6,943,789 (Perry)

With respect to claim 13, Orbay in view of Fried teaches all of the limitations of claim 1, as noted above. Orbay further teaches wherein each of the first level sets comprises first distance value sets (B-reps 304 are converted into triangles so distance field may be calculated, [col 9 ln 2-14]), the target level set comprises second distance value sets (analytical defined implicit surfaces 302 are defined as a signed distance field, [col 5 ln 61-62]).
Orbay does not specifically teach the performing of the logical operations on the first level sets comprises calculating a minimum or maximum value, which is selected from a specific first distance value of the first distance value sets of a specific first level set of the first level sets and a specific second distance value of the second distance value sets associated with the specific first distance value, as a distance value of a specific second level set of the second level sets corresponding to the specific first level set.
However, Perry teaches the performing of the logical operations on the first level sets comprises calculating a minimum or maximum value, which is selected from a specific first distance value of the first distance value sets of a specific first level set of the first level sets and a specific second distance value of the second distance value sets associated with the specific first distance value, as a distance value of a specific second level set of the second level sets corresponding to the specific first level set (the ADFs 10 are sculpted by applying CSG operations to the model and tool distance fields differencing sculpting tool can be expressed as dist(p)=min( dist_model(p), -dist_tool(p)), and the sculpted distance at p for an additive tool is dist(p)=max(dist_model(P), dist_tool(p)), [col 13 ln 2-9]).
It would have been obvious to one skilled in the art before the effective filing date to combine Orbay in view of Fried with Perry because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Orbay in view of Fried discloses a system that teaches all of the claimed features except for specifically calculating 

With respect to claim 14, Orbay in view of Fried in view of Perry teaches all of the limitations of claim 13, as noted above. Orbay does not teach wherein when a difference between the specific first distance value and the specific second distance value is smaller than a threshold value, one distance value of the specific first distance value and the specific second distance value is fixedly calculated as the distance value of the second level set.
However, Perry teaches wherein when a difference between the specific first distance value and the specific second distance value is smaller than a threshold value, one distance value of the specific first distance value and the specific second distance value is fixedly calculated as the distance value of the second level set (as seen in FIG. 12A, use of the min difference operation can cause ADF points remote from the actual surface to hold incorrect values, [col 13 ln 10]; these inaccuracies may be cured with the correction algorithm of FIG. 17, [col 13 ln 41-42]]; which includes step 1710 of Correction Method 2, [col 14 ln 1]; which checks if the originally assigned corner/intersection distance C (i.e. first distance value) is outside the range of a known edge distance D (i.e. second distance value) plus the 
It would have been obvious to one skilled in the art before the effective filing date to combined Orbay in view of Fried with Perry because this is applying a known technique (Perry) to a known system and method (Orbay in view of Fried) ready for improvement to yield predictable results. Orbay is the base reference that teaches all limitations except for the correction algorithm. Orbay uses adaptive grids such as octree based data structures to store distance values, (Orbay [col 9 ln 30]), but doesn’t include methods for correcting stored distance values that are no longer close the surface of a volume. Perry teaches a known technique of correcting calculated cells of an ADF that are now remote from the sculpted surface, (Perry [col 13 ln 9-13]). One having ordinary skill in the art would have recognized that applying the known technique in Perry of correcting distance values of and ADF would yield the predictable result of creating a more accurate representation of the ADF stored in Orbay in view of Fried, (Perry, [col 13 ln 22]). Therefore, it would have been obvious to combine Orbay in view of Fried with Perry to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 9,477,798 (Guoy) - Level-set smoothing function applied to semiconductor fabrication process simulations, [col 10 ln 31]-[col 13 ln 44]; see specifically, [col 11 ln 30-33]).
U.S. 5,282,140 (Tawaza) – Method of simulating changes to  the topography of a VLSI wafer as it is being manufactured is describes, [col 7 ln 12-14]; which includes VLSI type fabrication technology, [col 7 ln 45]; and etching using Boolean Set Operations, [col 17 ln 20].








Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148